 

       

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where C arges-ase-Pé ye and Transferring-Bail RECEIVED
bt UE OM

~__-ACOUNSEL/PARTIES OF RECORD
UNITED STATES Djs TCOURT
for th

 

 

 

 

 

 

 

 

 

 

JUN = 5 2
District of Nevada ! ung
United States of America ) CLERK US DISTRICT COURT ¢ -Ci
. | | ase no Dapper - 7, “|
— )
) Aa Ma i uel UA {Cua ) Charging District: wid € Di sinh Cc
Defendant ) Charging District’s Case No. | ¢ ] S Cy Lf Uf 3 -3

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

Place: he Avec ke A Courtroom No.: As a ected
Date and Time: Ae A (e C taf

 

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

pits DUN’ 5, 2019 (*, ( se

Ju gh’s signa re

C.W. HOFFMAN, JE7U:S. MAGISTRATE JUDGE
Printed name and title

 

 

 

 
